                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )     NO. 2:18 CR 127-PPS/JPK
                                              )
 MAURICE FRISON,                              )
                                              )
                Defendant.                    )


                                          ORDER

       No objections have been timely filed to the report and recommendation of

United States Magistrate Judge Joshua P. Kolar concerning defendant Maurice Frison’s

plea of guilty. Without objection, then, I adopt Judge Kolar’s findings that defendant

understands the matters enumerated in Fed. R. Crim. P. 11(b)(1), that defendant is

competent to enter a plea of guilty, that defendant voluntarily wishes to plead guilty to

the charge against him, and that there exists a factual basis for the plea.

       ACCORDINGLY:

       Judge Kolar’s Findings and Recommendation [DE 28] are ACCEPTED AND

ADOPTED.

       Defendant Maurice Frison’s plea of guilty to the offense charged in Count One of

the Superseding Indictment, unlawful possession of a firearm as a previously convicted

felon, in violation of 21 U.S.C. § 922(g)(1), is ACCEPTED, and he is adjudged guilty of

that offense.
      The sentencing of Maurice Frison is SET for January 14, 2020, at 1:00 p.m.

Hammond/Central time.



SO ORDERED.

ENTERED: October 15, 2019.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
